Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Action is in response to application filed on 10/23/2019. 
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of US Patent No. 10,459,875. Although, the claims at issue are not identical, they are not patentably distinct from each other because claims in the patented application anticipated claims in the present application.

US Patent No. 10,459,875
Instant Application No: 16/661,876


receiving, by a first computer, a packet that was sent over a network from a second computer, wherein the packet comprises a header and data, and wherein the header includes metadata;

selecting, by a hardware accelerator of the first computer, a queue maintained by the first computer which is associated with acceleration to process the packet;





directly writing, by the hardware accelerator of the first computer, the data to an application memory without writing the data to any buffer of an operating system of the first computer; 

amending, by the hardware accelerator of the first computer, the metadata from the header of the packet to generate amended metadata after the data has been written to the application memory, wherein the amended metadata indicates that the data was directly written to the application memory; and 

sending, by the hardware accelerator of the first computer, the amended metadata to an accessible buffer that is accessible by a RDMA software module of the first computer.




receiving, by a processing device, a first packet that was sent over a network, wherein the first packet comprises metadata indicative of acceleration; 


selecting, by the processing device, a first queue to process the packet, wherein the first queue is part of a plurality of queues maintained by the processing device, the first queue being associated with a first datapath having fewer storage stages than a second datapath associated with a second queue in the plurality of queues;

writing, by the processing device, first data of the first packet to an application memory using the first datapath; 



amending, by the processing device, the metadata to generate amended metadata after the data has been written to the application memory, wherein the amended metadata indicates that the data has been written to the application memory; and 


sending, by the processing device, the amended metadata to a software accessible buffer.


Regarding independent claim 11, it does not teach or further define over the limitations in claim 1. Therefore, claim 11 is rejected for the same reasons as set forth in claim 1.

Allowable Subject Matter


Conclusion
In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is 571-272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/S. L./
Examiner, Art Unit 2446



/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446